DETAILED ACTION
First Action Interview Office Action without Interview
The Examiner notes that no request to have a first-action interview was received by the Office within the time period for reply set forth in the Pre-Interview Communication. Thus, this Office Action has been entered as a first action on the merits, in line with Office policy. Please refer to [ https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program ] for more information.

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735